Acknowledgments
1. 	Applicant’s amendment, filed on 6/1/2022 is acknowledged.  Accordingly claims 70-99 remain pending.
2.	Claims 1-69 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220728, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 6/1/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claim(s) obviates the objection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim(s) obviates the objection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action.
Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #3:
Applicant contends that the amended claim(s) obviates the 35 USC 112 rejection set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #4:
Applicant contends that the amended claim(s) obviates the 35 USC 103 rejection set forth in the prior office action.
Examiner’s Response to Argument #4:
Applicant’s argument that the amended claim(s) obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Allowable Subject Matter
6.	Claims 70-99 are allowed.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2005/0157699 to Sakai) which discloses a data communications device, if a data comparator section determines that one of two transceivers transmit/receive data, a control section returns data received from one of the transceivers with which communications are possible via that transceiver, not via the other transceiver with which communications are determined to be impossible. Therefore, even when a channel or data communications device of a data communications system experiences trouble, the whole data communications system can be prevented from being unusable.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 70, 98 and 99, specifically the combination of steps of: receiving, by the first node, active node list information; receiving, by the first node, active node status information; storing, by the first node, an active node list that comprises the active node list information and the status information; storing an instance of the blockchain; receiving, by the first node, a bundle of transactions to be processed from a hub node comprising one of the validating nodes; determining, by the first node, a next block of the successive blocks of the instance of the blockchain in accordance with the bundle of transactions as received for processing; as recited in claims 70, 98 and 99.
Moreover, the missing claimed elements from Sakai are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Sakai disclosures because it is not common to: receiving, by the first node, active node list information; receiving, by the first node, active node status information; storing, by the first node, an active node list that comprises the active node list information and the status information; storing an instance of the blockchain; receiving, by the first node, a bundle of transactions to be processed from a hub node comprising one of the validating nodes; determining, by the first node, a next block of the successive blocks of the instance of the blockchain in accordance with the bundle of transactions as received for processing.  Hence, the claims are allowable over the cited prior art.  Dependent claims 71-97 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/28/2022